IN THE COURT OF APPEALS OF IOWA

                                  No. 14-0259
                             Filed October 1, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TENEKA HAYES,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Douglas C.

McDonald, Judge.



      Teneka Hayes appeals from her conviction for driving while barred as a

habitual offender. AFFIRMED.



      Jack E. Dusthimer, Davenport, for appellant.

      Thomas J. Miller, Attorney General, Alexandra Link, Assistant Attorney

General, Michael J. Walton, County Attorney, and Joseph A. Grubisich, Assistant

County Attorney, for appellee.



      Considered by Danilson, C.J., and Vogel and Bower, JJ.
                                               2


VOGEL, J.

          Teneka Hayes appeals from her conviction for driving while barred as a

habitual offender, asserting trial counsel was ineffective for failing to contest the

voluntariness of her plea. We conclude Hayes’s plea was entered into voluntarily

and intelligently and the conviction and sentence entered by the district court was

proper.      Consequently, counsel was not ineffective for failing to raise this

argument, and we affirm Hayes’s conviction.

          On May 19, 2013, police stopped Hayes after she was seen driving

erratically at high rates of speed.          The police quickly noticed several signs

indicating she was intoxicated. A records check revealed that her license had

been revoked.          Consequently, Hayes was charged with operating while

intoxicated (OWI), in violation of Iowa Code sections 321J.2(1) and 321J.2(2)(a)

(2013), and driving while barred as a habitual offender, in violation of Iowa Code

sections 321.561 and 321.555(1). Hayes entered a written plea of guilty as to

both counts on July 30, 2013. At the same time, Hayes submitted a written

waiver of her presence for the plea and sentencing on both charges, as well as a

written application to waive her right to file a motion in arrest of judgment and to

proceed to sentencing regarding the OWI charge.1 Her plea on the OWI charge

was then accepted and sentence was imposed.                  On February 19, 2014, the



1
    Hayes’s Consent to Waive Presence stated:
         I consent and agree that my attorney can appear for me and enter a plea
         of guilty to the offense(s) of driving while barred, OWI 1st, in violation of
         Section(s) 321J.2(2)(a), in the Code of Iowa. In doing so, I acknowledge
         that I have read the Minutes of Testimony, they are substantially correct
         and I admit that there is a factual basis for the charge(s) against me. I
         further agree that the court may impose sentence without my being
         present.
                                          3


district court entered judgment and sentence on her guilty plea of driving while

barred. Hayes appeals only from the driving-while-barred conviction.

       A defendant may raise an ineffective-assistance claim on direct appeal as

long as the record is adequate to address the claim. State v. Straw, 709 N.W.2d
128, 133 (Iowa 2006). These claims are reviewed de novo. Id. To succeed on

an ineffective-assistance argument, the defendant must show, first, that counsel

breached an essential duty, and, second, that she was prejudiced by counsel’s

failure. Id.

       Hayes asserts trial counsel was ineffective because “[t]here is nothing in

the record indicating the district court exercised its discretion in waiver of the plea

colloquy, or discharged its duty in ensuring Hayes’s plea was made ‘voluntarily

and intelligently and has a factual basis,’ or accepted Hayes’s plea.”

       The plea in this case reads: “I drove a car while my license was barred as

an habitual offender and while I was under the influence of an alcoholic

beverage.” In its judgment and sentence, the district court stated: “[T]he COURT

FINDS the plea was made voluntarily, intelligently, and finds a factual basis for

the plea has been established by the following: Statements of the Defendant in

the Plea of Guilty; The Minutes of Testimony, which the Defendant has accepted

as true.”

       The district court explicitly found in the Judgment and Sentence that

Hayes entered the plea knowingly and voluntarily, as well as found a factual

basis within the record. The written plea form, the waiver of presence, and the

court’s findings all comply with Iowa Rule of Criminal Procedure 2.8(2)(b).

Consequently, any objection or motion in arrest of judgment filed on this basis
                                        4


would not have been granted, and trial counsel was not ineffective for failing to

present this argument. See State v. Greene, 592 N.W.2d 24, 29 (Iowa 1999)

(holding counsel cannot be deemed ineffective for failing to assert a meritless

objection). Therefore, we affirm Hayes’s conviction.

      AFFIRMED.